vax exener ano government entities division u i l department of the treasury internal_revenue_service washington d c t ep la ue oct rerkeererkee rekrkekkkkkee rekkkkkekek legend taxpayer a se kkkeekkrkree ira x rekkereker amount d me rkkeekkeekre bank b bank cc sh rrrkrkreke me krekrekere account j - ekkkeekekkke dear rkerkeekrkee this is in response to your letter dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date date date and date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained an individual_retirement_arrangement ira x with bank b taxpayer a asserts that infiiihe decided to rollover ira x to another ira at bank c documentation submitted by taxpayer a shows that on march me withdrew amount d from ira x documentation submitted by taxpayer a also shows that on the same day he opened account j at bank c with a deposit of amount d taxpayer a states that he thought amount d had been krekekereer rolled over into an ira at bank c and was not aware that amount d had not been rolled over to another ira until he received a notice from the service in december stating that he failed to include amount d year aa in his income for tax the check that taxpayer a received from bank b when he withdrew amount d from ira x included a notation normal cashing ira cd taxpayer a states that when he presented this check to bank c he assumed that bank c personnel saw the notation and understood that the funds should be placed in an ira the funds were not deposited into an ira but into account j which is a non- retirement money market account taxpayer a states that he made several attempts to get bank c to put the funds into an ira but bank c refused since the 60-day rollover period had expired taxpayer a states that he has not used any of the funds since they have been in account j and submitted account statements for account j that verifies that amount d has remained deposited in account j since being distributed from ira x based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be provided under sec_72 of the code in the manner sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 rekekekrrak sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that he failed to complete a rollover to an ira within the 60-day rollover period due to miscommunication between him and bank c in establishing account j which was established with bank c on the same day that he withdrew amount d from ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfied the qualification requirements of code sec_408 at all times relevant to this transaction rrerkrkekee no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact hrarrerrekkrrer er rrr rrrere eere oft ep ra t2 sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
